 Case: 1:18-cr-00035 Document #: 159 Filed: 02/12/20 Page 1 of 1 PageID #:1250

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:18−cr−00035
                                                           Honorable John J. Tharp Jr.
James Vorley, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 12, 2020:


        MINUTE entry before the Honorable John J. Tharp, Jr as to James Vorley, Cedric
Chanu: Due to a scheduling conflict of the Court's own making, the trial in this case will
be deferred for one day. Trial will begin on Tuesday, May 5, 2020, at 9:00 a.m. Mailed
notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
